DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 28 December 2020 is acknowledged.
Inventions I and II are being examined together.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Claims 1-19 have been examined herein.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 1, “screw anchors” and “the upper legs” appear they should read –the pair of screw anchors—and –the pair of upper legs--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0148901 A1 to Kemp et al.

Regarding claim 1, Kemp et al. disclose a foundation component comprising: a first elongated member (10) having an open hollow shaft (Paragraph [0062]); a second elongated member (50, Fig.10) having an open hollow shaft (Paragraph [0062]); and a connecting portion (25, 42, 44, Fig.10) for joining second elongated member to the first elongated member (Fig.10), wherein the second elongated member has at least one first corrosion protection layer (galvanized) and the first elongated member has at least one second corrosion protection layer (galvanized) different than the first corrosion protection layer (the layers are located on two different members and are therefore different).  
Regarding claim 2, wherein the first and second elongated members each have at least one common corrosion protection layer (the layers are formed from the same type of material and are therefore formed from a common galvanized layer).  
Regarding claim 6, wherein the first and second elongated members each have a substantial uniform diameter (10 and 50 are same size and shape, Fig.10 and 11).  
Regarding claim 7, wherein the first elongated member comprises an external thread (14) form starting proximate to one end and extending along a portion of the elongated member (Fig.6).  
Regarding claim 8, wherein the connecting portion comprises a coupling (44), the coupling having at least one driving feature (head of the fastener 44) formed therein.  
Regarding claim 9, wherein the coupling is adapted to join the second elongated member to the first elongated member to substantially extend a main axis thereof (coupling forms the two members such that the first and second members share a longitudinal axis).  
Regarding claim 10, wherein the coupling (44) is received into the second elongated member (44 is inserted through the second member) and allows for axial adjustment between the first and second members to compensate for misalignment of the first member with respect to an intended truss apex (inserting and removing the member 44 will allow for some axial adjustment).  
Regarding claim 11, Kemp et al. disclose a truss foundation system comprising: a pair of screw anchors (first members 10 of each member, Fig.51), each screw anchor comprising an elongated body with a circular cross section that is open at both ends 
Regarding claim 12, further comprising an adapter (500, 502, 612) configured to join the pair of upper legs to form a truss foundation.  
Regarding claim 13, wherein screw anchors and the upper legs have at least one common corrosion resistance layer (the layers are formed from the same type of material and are therefore formed from a common galvanized layer).  
Regarding claim 17, further comprising couplings (25, 42, 44, Fig.10) for joining each upper leg to one of the screw anchors to substantially extend a main axis thereof (coupling connects the two members such that the first and second members share a longitudinal axis).  
Regarding claim 18, wherein one of the couplings is attached to an upper end of each screw anchor (Fig.10) and provides a driving feature (head of 44) adapted to mate with a rotary driving tool.  
Regarding claim 19, where each coupling allows for axial adjustment between the screw anchor and the upper leg to compensate for misalignment of the screw anchor with respect to an intended truss apex (inserting and removing the member 44 will allow for some axial adjustment).  


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,590,619 B2 to Ronnkvist.

Regarding claim 1, Ronnkvist discloses a foundation component comprising: a first elongated member (2) having an open hollow shaft (Fig. 2, 3a); a second elongated member (8) having an open hollow shaft (Fig.4); and a connecting portion (11) for joining second elongated member to the first elongated member (Fig.4), wherein the second elongated member has at least one first corrosion protection layer (galvanized) and the first elongated member has at least one second corrosion protection layer (galvanized) different than the first corrosion protection layer (the layers are located on two different members and are therefore different).  
Regarding claim 2, wherein the first and second elongated members each have at least one common corrosion protection layer (the layers are formed from the same type of material and are therefore formed from a common galvanized layer).    
Regarding claim 6, wherein the first and second elongated members each have a substantial uniform diameter (Fig.3A).  
Regarding claim 7, wherein the first elongated member comprises an external thread (4) form starting proximate to one end and extending along a portion of the elongated member.  
Regarding claim 8, wherein the connecting portion comprises a coupling (12), the coupling having at least one driving feature (14, Fig.5B) formed therein.  
Regarding claim 9, wherein the coupling is adapted to join the second elongated member to the first elongated member to substantially extend a main axis 
Regarding claim 10, wherein the coupling (fastener inserted into the coupling hole) is received into the second elongated member (fastener is inserted through the second member) and allows for axial adjustment between the first and second members to compensate for misalignment of the first member with respect to an intended truss apex (inserting and removing the fastener will allow for some axial adjustment).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,590,619 B2 to Ronnkvist in view of US 2018/0148901 A1 to Kemp et al.

Regarding claim 11, Ronnkvist discloses a truss foundation system comprising: a screw anchor (2), each screw anchor comprising an elongated body (3) with a circular cross section (Fig.2) that is open at both ends (hollow); and an upper leg (8), wherein the upper leg has a first corrosion protection layer (galvanized) and the screw anchor has at least one second corrosion protection layer (galvanized) different than the first corrosion protection layer (the layers are located on two different members and are therefore different).  
Ronnkvist discloses the truss foundation but does not disclose the use of multiple truss foundations.
Kemp et al. discloses multiple truss foundations wherein the truss are connected to one another to support a structure (Fig.51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided multiple foundation components so to enable a user to support a larger structure and to provide better stability to the structure.
Regarding claim 12, Kemp et al. disclose further comprising an adapter (500, 502, 612) configured to join the pair of upper legs to form a truss foundation.  
Regarding claim 13, Ronnkvist discloses wherein screw anchors and the upper legs have at least one common corrosion resistance layer (the layers are formed from the same type of material and are therefore formed from a common galvanized layer).  
Regarding claim 17, Ronnkvist discloses further comprising couplings (12) for joining each upper leg to one of the screw anchors to substantially extend a main axis thereof (coupling connects the two members such that the first and second members share a longitudinal axis).  
Regarding claim 18, Ronnkvist discloses wherein one of the couplings is attached to an upper end of each screw anchor and provides a driving feature (14, Fig. 5B) adapted to mate with a rotary driving tool.  
Regarding claim 19, Ronnkvist discloses where each coupling allows for axial adjustment between the screw anchor and the upper leg to compensate for misalignment of the screw anchor with respect to an intended truss apex (inserting and removing the fastener will allow for some axial adjustment).  

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635